Exhibit Willow Financial Bancorp,Inc. Consolidated Statements of Financial Condition (Dollars in Thousands, Except for Share Amounts) September30, 2008 June30, 2008 (unaudited) Assets: Cash and cash equivalents: Cash in banks $ 26,193 $ 28,427 Interest-earning deposits 6,692 7,755 Total cash and cash equivalents 32,885 36,182 Investment securities — trading 1,231 1,282 Federal Home Loan Bank stock 17,869 15,803 Investment securities available for sale (amortized cost of $206,516 and $187,935, respectively) 195,032 181,262 Investment securities held to maturity (fair value of $70,777 and $73,614, respectively) 72,973 75,781 Loans held for sale 14,444 14,199 Loans receivable 1,147,077 1,150,820 Deferred fees and costs, net 648 812 Allowance for loan losses (16,753 ) (14,793 ) Loans receivable, net 1,130,972 1,136,839 Accrued interest receivable 6,376 6,181 Property and equipment, net 9,823 10,412 Bank owned life insurance 12,534 12,410 Real estate owned 465 166 Other intangibles, net 13,750 14,589 Goodwill 57,247 56,959 Other assets 21,369 22,580 Total Assets $ 1,586,970 $ 1,584,645 Liabilities and Stockholders’ Equity Liabilities: Interest-bearing deposits $ 850,367 $ 872,440 Non-interest bearing deposits 119,496 130,438 Securities sold under agreements to repurchase 75,000 75,000 Advance payments by borrowers for taxes and insurance 2,108 4,192 Federal Home Loan Bank advances 357,809 311,428 Trust preferred securities and other borrowings 27,284 27,312 Accrued interest payable 1,630 1,708 Other liabilities 9,416 12,030 Total Liabilities 1,443,110 1,434,548 Commitments and contingencies — — Stockholders’ Equity: Common stock - $0.01 par value; 40,000,000 shares authorized; 17,493,025 and 17,493,825 shares issued at September30, 2008 and June30, 2008, respectively 178 178 Additional paid-in capital 191,013 190,943 Retained (deficit) earnings — substantially restricted (7,926 ) (4,441 ) Treasury stock (1,819,436 and 1,822,606 shares at September30, 2008 and June30, 2008, respectively, at cost) (30,205 ) (30,258 ) Accumulated other comprehensive loss (7,580 ) (4,406 ) Obligation of deferred compensation plan 1,228 1,293 Unallocated common stock held by: Employee Stock Ownership Plan (ESOP) (1,963 ) (2,141 ) Recognition and Retention Plan Trust (RRP) (885 ) (1,071 ) Total Stockholders’ Equity 143,860 150,097 Total Liabilities and Stockholders’ Equity $ 1,586,970 $ 1,584,645 See accompanying Notes to Consolidated Financial Statements -41- Willow Financial Bancorp,Inc. Consolidated Statements of Operations (Dollars in Thousands, Except for Per Share Amounts, Unaudited) ThreemonthsEndedSeptember30, 2008 2007 Interest Income: Loans $ 16,687 $ 17,503 Mortgage-backed and investment securities 3,628 4,262 Total interest income 20,315 21,765 Interest Expense: Deposits 4,946 8,567 Securities sold under agreements to repurchase 769 282 Borrowings 3,261 2,610 Total interest expense 8,976 11,459 Net Interest Income 11,339 10,306 Provision for loan losses 2,350 242 Net interest income after provision for loan losses 8,989 10,064 Non-interest income: Investment services income, net 1,335 1,094 Income from insurance operations 590 561 Service charges and fees 1,473 1,277 Gain (loss) on: Sale of loans 485 685 Securities available for sale (1,593 ) 16 Other 549 233 Total non-interest income 2,839 3,866 Non-interest expense: Salaries and employee benefits 7,284 6,969 Occupancy and equipment 2,161 2,201 Data processing 666 454 Advertising 306 295 Deposit insurance premiums 494 30 Amortization of intangible assets 551 525 Professional fees 1,531 510 Other 1,376 1,350 Total non-interest expense 14,369 12,334 (Loss) income before income taxes (2,541 ) 1,596 Income tax (benefit) expense (858 ) 438 Net (Loss) / Income $ (1,683 ) $ 1,158 (Loss) Earnings per share Basic $ (0.11 ) $ 0.08 Diluted $ (0.11 ) $ 0.08 Dividends per share paid during period $ 0.12 $ 0.12 Weighted average shares outstanding Basic 15,272,423 15,088,328 Diluted 15,351,509 15,219,164 See accompanying Notes to Consolidated Financial Statements -42- Willow Financial Bancorp,Inc. Consolidated Statements of Other Comprehensive (Loss) / Income (Dollars in Thousands, Unaudited) ThreemonthsEnded September30, 2008 2007 Net (loss) income $ (1,683 ) $ 1,158 Other comprehensive (loss) income, net of tax: Net unrealized (losses) gains on securities available for sale during the period (4,225 ) 778 Change in tax rate — (38 ) Reclassification adjustment for losses (gains) included in net (loss) income 1,051 (11 ) Comprehensive (loss) income $ (4,857 ) $ 1,887 See accompanying Notes to Consolidated Financial Statements -43- Willow Financial Bancorp,Inc. Consolidated Statements of Cash Flows (Dollars in Thousands, Unaudited) ThreemonthsEnded September30, 2008 2007 Net (loss) income $ (1,683 ) $ 1,158 Add (deduct) items not affecting cash flows from operating activities: Depreciation 655 714 Amortization of premiums and accretion of discounts on investments, net (43 ) 362 Amortization of intangible assets 551 525 Provision for loan losses 2,350 242 Gain on sale of loans held for sale (485 ) (685 ) Loss (gain) on sale of investment securities — (16 ) Investment impairment 1,593 — Origination of loans held for sale (55,111 ) (40,427 ) Proceeds from the sale of loans held for sale 55,351 30,470 Decrease (increase) in trading account securities 51 (59 ) Amortization (accretion) of deferred loan fees, discounts and premiums 38 (116 ) Increase in accrued interest receivable (195 ) (1,166 ) Increase in value of bank owned life insurance (124 ) (119 ) Decrease in other assets 2,846 528 Decrease in other liabilities (2,614 ) (4,671 ) Stock based compensation 422 526 Excess tax benefits from stock-based compensation — — Decrease in accrued interest payable (78 ) (175 ) Net cash provided by (used in) operating activities 3,524 (12,909 ) Cash flows from investment activities: Capital expenditures (66 ) (1,318 ) Net decrease (increase) in loans 3,180 (37,462 ) Proceeds from maturities, sales, payments and calls of investment securities held to maturity 2,810 3,824 Purchase of securities available for sale (32,756 ) (15,506 ) Increase in FHLB stock (2,066 ) (2,723 ) Proceeds from sales and calls of securities available for sale 12,633 7,764 Net cash used in investment activities (16,265 ) (45,421 ) Cash flows from financing activities: Net decrease in deposits (33,015 ) (47,210 ) Increase in securities sold under agreements to repurchase — 55,000 Proceeds from FHLB advances 252,207 135,000 Repayments of FHLB advances (205,834 ) (118,800 ) Repayments of other borrowings (28 ) — Decrease in advance payments by borrowers for taxes and insurance (2,084 ) (1,963 ) Cash dividends on common stock (1,802 ) (1,728 ) Common stock repurchased — (299 ) Net cash used in financing activities 9,444 20,000 Net decrease in cash and cash equivalents (3,297 ) (38,330 ) Cash and cash equivalents: Beginning of period 36,182 60,277 End of period $ 32,885 $ 21,947 Supplemental disclosures: Cash payments during the year for: Taxes $ — $ 41 Interest $ 9,054 $ 11,634 Non-cash items: Net unrealized (loss) gain on investment securities available for sale, net of tax $ (3,174 ) $ 778 . See accompanying Notes to Consolidated Financial Statements -44- Willow Financial Bancorp, Inc. Notes to the Unaudited Consolidated Financial Statements 1. Basis of Consolidated Financial Statement Presentation On May 21, 2008, the Company and Harleysville National Corporation (“HNC”) announced that they had entered into an Agreement and Plan of Merger (“Merger Agreement”), dated May 20, 2008, which sets forth the terms and conditions pursuant to which the Company will be merged with and into HNC (the “Merger”). The Merger Agreement provides, among other things, that as a result of the Merger each outstanding share of common stock of the Company, par value $0.01 per share, will be converted into a right to receive 0.7300 shares of common stock of HNC, par value $1.00 per share, plus cash in lieu of any fractional share interest. Consummation of the Merger is subject to a number of customary conditions, including but not limited to (i) the approval of the Merger Agreement by both the shareholders of the Company and HNC and (ii)the requisite regulatory approvals of the Merger and the proposed merger of the Company’s banking subsidiary, Willow Financial Bank, with and into HNC’s banking subsidiary Harleysville National Bank, following consummation of the Merger. The Merger is intended to qualify as reorganization for federal income tax purposes, such that the shares of the Company exchanged for shares of HNC Common Stock will be issued to the Company’s shareholders on a tax-free basis. The Merger Agreement contains certain termination rights for each of the Company and HNC and further provides that, upon termination of the Merger Agreement under specified circumstances, the Company may be required to pay to HNC a termination fee of $7.0 million. The Boards of Directors of the Company and HNC approved the Merger Agreement on May20, 2008. On September10, 2008, shareholders of both the Company and HNC also approved the Merger Agreement. On September25, 2008, The Harleysville National Bank and Trust Company, received approval from the Office of the Comptroller of the Currency to acquire Willow Financial Bank.The Office of Thrift Supervision has also not objected to the transaction.HNC expects to receive the approvals from the Federal Reserve Board and the Pennsylvania Department of Banking in November2008 to acquire Willow Financial Bancorp,Inc. in a previously announced transaction.HNC expects to close the transaction by early December2008. The Company has a contingent payment of $1.2 million due to its independent financial advisors upon the closing of the Merger. The accompanying consolidated financial statements were prepared in accordance with instructions to Form 10-Q, and therefore, do not include information or footnotes necessary for a complete presentation of financial condition, results of operations and cash flows in conformity with U.S. generally accepted accounting principles (“GAAP”).However, all normal, recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of these financial statements, have been included. These consolidated financial statements should be read in conjunction with the audited financial statements and the notes thereto in its Report on Form10-K for the Company for the year ended June30, 2008 and 2007 (File No. 0-49706).The operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending June 30, 2009. The accounting policies of the Company, as applied in the consolidated interim financial statements presented herein, are substantially the same as those followed on an annual basis as presented in note 4 of the Annual Report on Form10-K for the fiscal year ended June 30, 2008. The consolidated financial statements include the balances of the Company and its wholly owned subsidiaries and business segments.All material inter-company balances and transactions have been eliminated in consolidation. In preparing the consolidated financial statements, the Company is required to make certain estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statement of financial condition and statement of operations for the period. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near-term include the determination of the allowance for loan losses, income taxes, intangible asset impairment and other-than-temporary impairment on investments. -45- 2.Recent Accounting Pronouncements FASB Staff Position FSP No. 133-1 and FIN 45-4, Disclosures about Credit Derivatives and Certain Guarantees: An Amendment of FASB Statement No. 133 and FASB Interpretation No.45; and Clarification of the Effective Date of FASB Statement No. 161 In September 2008, the Financial Accounting Standards Board issued FASB Staff Position FSP No. 133-1 and FIN 45-4, “Disclosures about Credit Derivatives and Certain Guarantees: An Amendment of FASB Statement No. 133 and FASB Interpretation No. 45; and Clarification of the Effective Date of FASB Statement No.161.” The FSP is intended to improve disclosures about credit derivatives by requiring more information about the potential adverse effects of changes in credit risk on the financial position, financial performance, and cash flows of the sellers of credit derivatives. It amends FAS No. 133, “Accounting for Derivative Instruments and Hedging Activities,” to require disclosures by sellers of credit derivatives, including credit derivatives embedded in hybrid instruments. The FSP also amends FAS Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others,” to require an additional disclosure about the current status of the payment / performance risk of a guarantee. The provisions of the FSP that amend FAS No. 133 and FIN 45 are effective for reporting periods (annual or interim) ending after November 15, 2008. Finally, the FSP clarifies that the disclosures required by FAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities,” should be provided for any reporting period (annual or interim) beginning after November 15, 2008. This clarification was effective upon issuance of the FSP. The Company is evaluating the impact of FSP No. 133-1 and FIN 45-4 on its consolidated financial statements. EITF 08-5, Fair Value Measurements of Liabilities with Third-Party Credit Enhancements The Emerging Issues Task Force reached a consensus that issuers of liabilities with third-party credit enhancements should exclude the effect of the guarantee or other credit enhancement when measuring the liability at fair value. The requirement applies to fair value measurements of liabilities for disclosure purposes as well as to fair value measurements included in amounts on the face of the financial statements. The consensus does not apply to fair value measurements for holders of guaranteed debt. The consensus will be applied prospectively for the reporting period beginning after December 15, 2008.
